Citation Nr: 1216557	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  04-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to February 25, 2008, for a skin disorder.  

2.  Entitlement to a disability rating in excess of 60 percent commencing February 25, 2008, for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to September 1974, and from April 1976 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in August 2007 and again in September 2008 and March 2010; on each occasion, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a December 2009 rating decision, the Veteran was granted an increased rating, from 30 to 60 percent, effective September 15, 2009, for his service-connected skin disorder.  This effective date was later changed in October 2011 to February 25, 2008.  As this award was made effective subsequent to the receipt of the Veteran's claim, the issue on appeal has been recharacterized as noted above.  Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of an increased rating for a skin disorder remains in appellate status.  


FINDINGS OF FACT

1.  Prior to February 25, 2008, the Veteran's skin disorder was without ulceration, extensive exfoliation or crusting, systemic or nervous manifestations, or exceptionally repugnant manifestations, and involved less than 40 percent of his total body surface and less than 40 percent of his exposed body surface.  

2.  Effective February 25, 2008, the Veteran's skin disorder involved 40 percent or greater of his total body area, but did not result in marked interference with employment or activities of daily living.  


CONCLUSIONS OF LAW

1.  Prior to February 25, 2008, the criteria for a disability rating in excess of 30 percent for the Veteran's actinic keratosis, with fungus infection of the feet, papular lichenification, and stucco keratitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.118, Diagnostic Code 7806 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

2.  Effective February 25, 2008, the criteria for a disability rating in excess of 60 percent for the Veteran's actinic keratosis, with fungus infection of the feet, papular lichenification, and stucco keratitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.118, Diagnostic Code 7806 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In April 2003, October 2007, November 2007, May 2009, and August 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the January 2008 supplemental statement of the case provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the June 2002 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in October 2011.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With regard to the initial rating issues, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in September 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

The Veteran seeks an increased rating for his service-connected skin disorder, diagnosed as actinic keratosis, with fungus infection of the feet, papular lichenification, and stucco keratitis.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

As noted above, the Veteran has been granted a staged rating for his skin disorder.  This disability has been rated as 30 percent disabling from July 1, 2002, to February 24, 2008, and as 60 percent disabling effective February 25, 2008, to the present.  This disability has been rated under Diagnostic Code 7806, for dermatitis or eczema.  Effective September 16, 2002, the rating criteria concerning skin disabilities were modified.  See 67 Fed. Reg. 58,448 (Sept. 16, 2002) (codified at 38 C.F.R. § 4.118 et seq.).  Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Revised statutory or regulatory provisions may not be applied to any time period before the effective date of the change, however.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Because the Veteran's claim was considered by the agency of original jurisdiction in the April 2004 statement of the case under both the old and new rating criteria, a remand for this purpose is not required.  

The Board is also cognizant that certain diagnostic codes for the evaluation of skin disabilities were modified effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Because, however, these modifications were expressly made applicable only to claims filed on or after the effective date, they are not pertinent to the pending claim, which was received by VA in 2002, several years prior to the regulatory changes.  Additionally, these regulatory changes pertain only to the diagnostic criteria governing scars, and did not modify the criteria for Diagnostic Code 7806.  

Under the version of Diagnostic Code 7806 in effect prior to September 2002, a 10 percent rating was warranted for exfoliation, exudation or itching, involving an exposed surface or extensive area.  A 30 percent rating was for constant exudation or itching, extensive lesions, or marked disfigurement from the condition.  A 50 percent rating was assigned where there is ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or where manifestations are exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the revised rating criteria, with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or with constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  

Upon receipt of the Veteran's claim, he was afforded a VA general medical examination in January 2002, while still on active military service.  Regarding his claimed skin disability, he reported having a compound nevus surgically removed in 1989.  Since then, he has had no complications.  He also reported a chronic skin disorder characterized by itching and scaling.  On physical examination, he exhibited numerous small scaling white lesions scattered over his back and lower extremities.  These were each less than 2mm in size, and were described by the Veteran as itching.  Keratosis was also present under the toenails of both feet.  The final impression was of a very mild fungus infection of the webs of the feet, along with keratosis pilaris.  

A VA examination was next afforded the Veteran in April 2005.  The examiner noted papular lichenification, which the Veteran stated was present only on his ankles in 2002, but has spread since that time.  It now involved his entire lower extremities, his trunk, and his arms.  Topical creams had proven to be unhelpful.  The Veteran stated he was embarrassed to wear shorts.  On physical evaluation, the examiner noted almost contiguous, hypopigmented thickening lichenification changes involving the Veteran's lower extremities, along with unsightly white plaque lesions on his anterior chest, trunk, and flexor and extensor surfaces of both arms.  The impression was of stucco keratitis.  

In December 2007, the Veteran was again afforded a VA medical examination.  The claims file was reviewed in conjunction with the examination.  He reported that he continued to use topical medications for his skin disability, but these did not tend to provide much relief.  He denied any other medical treatment related to his skin disability.  On physical evaluation, the Veteran exhibited stucco keratitis along the dorsum of the feet, bilateral ankles, lower legs, dorsum of the hands, and along the forearms.  Approximately 15 percent of the Veteran's body surface, and 3 percent of its exposed surface, was affected, according to the examiner.  The affected areas were firm, with multiple papules 2-3mm in length, without inflammation, erythema, edema, or cystic disease.  Scaling was present in the affected areas, but there was no evidence of excoriation, secondary infection, or ulceration.  

Private medical treatment records have also been obtained.  The Veteran was seen by a private physician in February 2008, at which time he was noted to have stucco keratoses on his trunk and extremities.  These were described as itchy at times.  He was currently using a urea 40 percent topical cream which provided moderate relief.  On physical evaluation, the examiner stated the stucco keratoses involved all four extremities as well as the Veteran's upper mid-back and shoulders, totalling approximately 70 percent of his total body surface.  

The Veteran again underwent VA medical examination in September 2009.  The claims file was reviewed in conjunction with the examination.  He reported using topical creams for his skin disorder, and denied other medical treatment.  Symptoms included itching and an unsightly appearance.  On physical evaluation, his skin was warm, with good color and turgor.  He was without cyanosis, ecchymosis, or petechiae.  A firm papular rash was present on the legs, and to a lesser extent on the arms, torso, and neck.  No excoriations, indurations, blisters, or pustules were noted.  According to the examiner, this skin disorder involved approximately 50 percent of the Veteran's total body surface, and approximately 12 percent of his total exposed surface.  No functional limitations due to this skin disorder were noted.  

Most recently, the Veteran was afforded a VA medical examination in September 2010.  The claims file was reviewed in conjunction with the examination.  The Veteran stated he was employed on an elected official's staff following service, but he was now retired.  He continued to use topical medications, but stated they only slight alleviated his itching.  He denied any ulceration, excoriation, or crusting, except with scratching.  No systemic or nervous manifestations were noted.  On physical evaluation, the Veteran's skin was warm and dry, with good skin color and normal turgor, without ecchymosis, jaundice, or breakdown.  No acne or chloracne was present.  A firm papular rash was present along the legs, upper arms, deltoid areas, forearms, hands, and upper back.  No excoriations, blisters, or pustules were observed.  According to the examiner, this skin disorder involved approximately 50 percent of the Veteran's total body surface, and approximately 10 percent of his total exposed surface.  Color photographs consistent with the findings noted above were also taken and associated with the examination report.  Regarding the February 2008 private treatment finding that the Veteran's skin disorder involved approximately 70 percent of the Veteran's body surface, the examiner stated he was unable to reconcile this finding, as he had no idea of the methodology that examiner used in reaching that conclusion.  No functional limitations were noted to result from the Veteran's skin disorder.  The examiner did not indicate that this disability was exceptionally repugnant, or required constant or near-constant systemic therapy.  

In his written statements, the Veteran has described his skin disorder as widespread, involving his upper and lower extremities, back, and chest.  The lesions are "very rough and ugly," according to the Veteran, and are generally nonresponsive to medication.  

Considering first entitlement to a disability rating in excess of 30 percent prior to February 25, 2008, the Board finds an increased rating for this period is not warranted.  Considering first the former criteria of Diagnostic Code 7806, the Veteran did not exhibit ulceration, extensive exfoliation, crusting, systemic or nervous manifestations, or manifestations which were exceptionally repugnant.  The initial January 2002 examination report, as well as the subsequent April 2005 and December 2007 VA examination reports, confirmed the presence of stucco keratitis and papular lichenification along the dorsum of the Veteran's feet, his bilateral ankles, lower legs, dorsum of the hands, and along the forearms, but these reports were negative for ulceration, exfoliation, crusting, or systemic or nervous manifestations.  Although the Veteran has asserted that his skin disorder is exceptionally repugnant, the evidence does not suggest the presence of chronic oozing, weeping, or other disfiguring characteristics, and this disorder does not involve the face or other frequently exposed surfaces of the body.  

Likewise, the Veteran's skin disorder did not, prior to February 25, 2008, involve more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  This disorder also did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, as would warrant a 60 percent rating under the revised criteria.  The Board has also considered whether the Veteran's disability warrants evaluation under other related diagnostic criteria for skin disabilities.  Review of the record does not, however, point to any other diagnostic criteria which would support a disability rating in excess of 30 percent based on the evidence of record.  Additionally, as the Veteran has not exhibited a degree of impairment in excess of that noted above during the period in question, a staged rating in excess of that already awarded is not warranted.  Fenderson, 12 Vet. App. at 119.  

The Board must next consider entitlement to a disability rating in excess of 60 percent effective February 25, 2008.  As noted above, a 60 percent evaluation represents the highest schedular evaluation available under Diagnostic Code 7806 as revised.  The prior version of Diagnostic Code 7806 offered only a 50 percent disability rating as the maximum schedular evaluation under that provision.  See 38 C.F.R. § 4.118, Diagnostic Code 7809 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  Thus, a schedular evaluation in excess of 60 percent is not available to the Veteran under either the current or revised schedular criteria for Diagnostic Code 7806.  The Board has also considered evaluation of the Veteran's service-connected skin disability under other criteria for skin disorders, but because his disability does not involve disfigurement of the face, head, or neck, or an active diagnosis of tuberculosis luposa, use of analogous rating criteria is not warranted at the present time.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-19 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-33 (2011).  The Board must next consider entitlement to an extraschedular evaluation for the Veteran's disability for the entirety of the rating period.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that the Veteran is currently retired for reasons unrelated to his skin disorder, and was able to work for several years following his separation from active military service.  Additionally, he has not required hospitalization for his service-connected disability during the pendency of this appeal.  Also, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment or the activities of daily life.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 30 percent prior to February 25, 2008, and in excess of 60 percent thereafter.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 30 percent prior to February 25, 2008, for actinic keratosis, with fungus infection of the feet, papular lichenification, and stucco keratitis is denied.  

Entitlement to a disability rating in excess of 60 percent effective February 25, 2008, for actinic keratosis, with fungus infection of the feet, papular lichenification, and stucco keratitis is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


